Citation Nr: 1730799	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  16-46 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for bilateral knee strain. 

3.  Entitlement to service connection for left ankle disability.

4.  Entitlement to service connection for bilateral shoulder disability.

5.  Entitlement to service connection for bilateral plantar fasciitis. 

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for back disability.

8.  Entitlement to service connection for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1991 to January 1996.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction is now with the Oakland, California RO.

In April 2017,  the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for an additional 90 days to allow the Veteran to submit additional evidence.   

The issues of entitlement to service connection for bilateral knee strain, left ankle disability, bilateral shoulder disability, bilateral plantar fasciitis, hemorrhoids, a back disability, and bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with posttraumatic stress disorder (PTSD) due to an incident in service, and has been diagnosed with depression secondary to PTSD.

2.  Resolving doubt in favor of the Veteran, the Board finds that he has PTSD with depression due to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD with depression have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a). 

Analysis

The Board finds, based on the record as a whole and which is summarized below, that service connection for posttraumatic stress disorder (PTSD) with depression is warranted.  

The Veteran contends that while in service, he was the victim of a sexual assault while in the shower in boot camp.  

A June 2015 VA clinical record by Dr. T. Timmons reflects that the Veteran was seen for evaluation, assessment, and treatment.  The Veteran reported that among other stressors to include childhood abuse, he had been the victim of an abusive "hazing" incident in the Marines in the setting of a group shower when he was naked.  Dr. Timmons diagnosed the Veteran with depressive disorder, not otherwise specified (NOS), and rule/out possible PTSD.  A July 2015 record reflects that the Veteran acknowledged a history of military sexual trauma (MST), and Dr. Timmons diagnosed him with PTSD from MST, depressive disorder NOS otherwise specified), attention deficit/hyperactivity disorder ADHD (from childhood), and history of methamphetamine use to self-medicate ADHD.  

The claims file also includes August 2015 correspondence from M. Bogle (psychologist), who stated that she had been seeing the Veteran since November 2014 for a total of 19 sessions.  She stated that although the Veteran initially presented with a history of ADHD and Amphetamine dependence, he reported a history of "military involvement and PTSD".  She stated that assessments were performed in December 2014, May 2015, June 2015, and July 2015 and each assessment found the Veteran meeting the criteria for PTSD.  

The claims file includes February 2017 correspondence from Dr. Timmons which states her opinion that the Veteran has PTSD due to MST, and recurrent major depression secondary to his PTSD.  Although the Veteran never reported MST in service, and his service personnel records and service treatment records are negative for any indication of MST, Dr. Timmons explained that the Veteran's response of not reporting the incident was due to factors such as a fear of not being believed, fear of retaliation, and fear of negative impact on his future career.  She opined that given the Veteran's detailed report, it is more likely than not that he did experience MST.  She further stated that it is not reasonable to conclude that the Veteran did not experience MST on the basis of lack of documentation of behavior changes because the Veteran, like some other victims of sexual trauma, explained that he had been "going through the motions" of what was expected of him after the alleged incident. 

The claims file also includes an April 2017 VA Form 21-0960P-3 (PTSD DBQ) from Dr. Timmons which again reflects her opinion that the Veteran had PTSD secondary to military sexual trauma (MST), and recurrent major depression secondary to MST.  The DBQ reflects that the Veteran was hospitalized for PTSD from November 2016 to December 2016, and has been involved in residential treatment since December 2016.  

The Board acknowledges that there are no records contemporaneous to service to support the Veteran's contention.  However, at least two providers have found him to have PTSD due to MST.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Resolving reasonable doubt in favor of the Veteran, service connection for PTSD and depression secondary to PTSD is granted.  


ORDER

Service connection for PTSD with depression is granted.


REMAND

All remanded claims

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Although the claims file includes SSA notification to the Veteran of an award of disability benefits, the actual clinical records used to make the determination are not associated with the claims file.  The Board finds that VA should attempt associate them with the claims file. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Veteran testified that he began his treatment at VA in 2014;VA should attempt to associate all VA clinical records from January 1, 2014 to present with the claims file. 

Left Ankle

With regard to the Veteran's left ankle disability, a June 2015 VA examination report reflects the opinion of the examiner that the Veteran does not have a current left ankle disability due to service.  The examiner's rationale notes an ankle sprain in 1991 for which the Veteran was treated with rest and medication, and a follow-up visit which noted that the Veteran's ankles were in good condition.  The examiner did not discuss the Veteran's complaints of left ankle pain and the diagnoses in April 1992, June 1993, July 1993, and August 1994.  

The Board finds that a supplemental opinion which considers the 1992-1994 STRs is warranted.  The clinician should also discuss, if reasonably pertinent, the level of severity of the Veteran's left ankle disability as it compares to his right ankle, and if such is indicative of a chronic injury from service. 


Bilateral Knee Disability

The Veteran testified that he injured his knees "probably playing basketball", and also stated that it began in 1991 due to heavy loads in his rucksack, and that he had multiple sprains of the lower extremities in service.  The 2016 VA examination report reflects the opinion of the examiner as follows:

From the presentation and history provided by the Veteran on today's examination, he demonstrates decreased ROM and pain on movement.  He first reported knee pain during military service in 1994, in which he was treated at the time and reports of no residuals with follow up visits.  It has been over 20 years since the Veteran had follow up visits or reported of any knee pain.  His occupation in construction can be a nexus to his knee condition due to strenuous and repetitive occupational task duties performed over the years.

The STRs reflect that in May 1995 on a report of medical history, the Veteran reported that he has "some pain in both knees - subsides spontaneously."  On his November 1995 report of medical history, he reported bilateral knee pain with physical activity.  In addition, the Veteran did not first complain of knee pain in 1994; an October 1991 STR reflects a complained of left knee pain after playing basketball.  Thus, a supplemental opinion should be obtained which considers these records.

Bilateral Shoulder Disability

The Veteran contends that he injured his shoulders "probably playing basketball" (See Board hearing transcript, page 8); however, he also contends that he was involved in a post-service motor vehicle accident which injured his shoulder, and contends that he separated a shoulder playing softball post service in 2004 or 2005 (See March 2016 VA clinical record.)  Records from such incidents are not associated with the claims file but may provide probative evidence with regard to his shoulder prior to the post-service accidents/injuries.  

The 2016 VA examiner stated as follows:

Due to the insufficient evidence documented during military service we are unable to make a nexus to the Veteran's current shoulder condition to military service.  There are no STR's or reports of shoulder dislocation or pain located on C-File.  The Veteran's current occupation in construction can be a nexus to his current shoulder condition due to frequent lifting and performing overhead activities with heavy weights.

An October 1991 STR reflects that the Veteran had multiple body complaints after playing basketball three days earlier.  It was noted that he complained of left shoulder pain; he had full range of motion.  A November 1995 Report of Medical Assessment reflects that the Veteran stated that his left shoulder "needs looked at".  The Veteran reported that he hit his left shoulder playing football.  It was noted that he had "tenderness in left anterior deltoid.  Exam consistent with contusion."

Because the examiner stated that there were no records of pain, and the STRs actually reflect the records noted above, a supplemental opinion is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration (SSA) and attempt to obtain all SSA records used in making an SSA decision, to include clinical records.  Associate all records with the claims file. 

2.  Attempt to associate all outstanding VA and private clinical records with the claims file.

3.  With regard to a left ankle disability, obtain a supplemental clinical opinion for the clinician to consider the Veteran's complaints of left ankle pain and the diagnoses in diagnoses in April 1992, June 1993, July 1993, and August 1994, which were not previously noted by the June 2015 VA examiner.  

The clinician should, thereafter, render another opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has a left ankle disability causally related to active service.

The clinician should also discuss, if reasonably pertinent, the level of severity of the Veteran's left ankle disability as it compares to his right ankle, and if such is indicative of a chronic left ankle injury since service. 

4.  With regard to the knee disabilities, obtain a supplemental clinical opinion for the clinician to consider the Veteran's complaints of knee pain on his May 1995 and November 1995 reports of medical history in service.

5.  With regard to the Veteran's shoulder disabilities, obtain a supplemental clinical opinion for the clinician to consider the Veteran's complaints of left shoulder pain in October 1991 and November 1995.

6.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


